 



EXHIBIT 10.8

WILSONS THE LEATHER EXPERTS INC.
RESTRICTED STOCK AGREEMENT

      THIS AGREEMENT made as of the _____ day of ___, between Wilsons The
Leather Experts Inc., a Minnesota corporation (the “Company”) and ___________
(the “Associate”),

W I T N E S S E T H:

     WHEREAS, the Wilsons The Leather Experts Inc. 2000 Long Term Incentive Plan
(the “Plan”) permits the Company to make certain awards to Associates, including
awards of Restricted Stock; and

     WHEREAS, the Compensation Committee of the Company (the “Committee”) has
determined to make an award of Restricted Stock to the Associate under the Plan,
such award to be governed by the terms of the Plan and this Agreement;

     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
parties agree as follows:

     1.       Grant of Restricted Stock

     (a)       Subject to the terms and conditions of the Plan and of this
Agreement (and subject to execution of this Agreement by the Associate), the
Company has granted to the Associate _________ Shares, as defined in the Plan.
Such Shares are subject to the restrictions provided for herein and are referred
to collectively as the “Restricted Shares” and each as a “Restricted Share”.

     (b)       Each Restricted Share shall be evidenced by a book entry made in
the records of the Company in the name of the Associate. Associate shall have
all rights of a shareholder of the Company with respect to each Restricted Share
(including voting rights and the right to receive dividends and other
distributions), except that all restrictions provided for herein shall apply to
each Restricted Share and to any other securities distributed with respect to
such Restricted Share. No Restricted Share may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until such Restricted Share
has vested in the Associate in accordance with all terms and conditions of this
Agreement. Each Restricted Share shall remain restricted and subject to
forfeiture by the Associate to the Company unless and until such Restricted
Share has vested in the Associate in accordance with all terms and conditions of
this Agreement. Each book entry evidencing any Restricted Share shall contain
such legends and stock transfer instructions or limitations as may be determined
or authorized by the Committee in its sole discretion.

     2.       Normal Vesting. So long as the Associate has been continuously
employed by the Company or a parent or subsidiary thereof from the date hereof
through each such anniversary (excluding any periods during which the Associate
is on approved leaves of absence), then 25% of the Restricted Shares granted to
the Associate by the company as of the date hereof

 



--------------------------------------------------------------------------------



 



will vest on each of the first through the fourth anniversaries of the date
hereof. In no event shall more than 100% of the restricted shares granted to the
Associate by the Company as of the date hereof vest. For purposes of this
Agreement, the term “employment” and similar terms shall include the providing
of services to the Company, or a parent or subsidiary thereof, in the capacity
of advisor or consultant.

     3.       Accelerated Vesting. Notwithstanding paragraph 2, above, the
Restricted Shares that have not been forfeited shall vest immediately upon (i) a
Change in Control as defined in Section 2 of the Plan, or (ii) the death of the
Associate or the Associate’s becoming Disabled.

     4.       Issuance of Unrestricted Shares. Upon the vesting of any
Restricted Shares, all restrictions on the transferability of such Restricted
Shares will lapse, and the Company will, subject to the provisions of the Plan
(dealing with payment of required withholding taxes and other legal
requirements) remove any legends and stock transfer instructions or restrictions
from the book entry evidencing the Restricted Shares.

     5.       Forfeiture. If the Associate’s employment with the Company, or a
parent or subsidiary thereof, is terminated, other than by reason of the
Associate’s death or Disability (as defined in Section 2 of the Plan), then any
Restricted Shares that have not previously vested shall be forfeited by
Associate to the Company, Associate shall thereafter have no right, title or
interest whatever in such Restricted Shares. The Company is authorized to cause
any book entry in the records of the Company to be adjusted to reflect the
number of Restricted Shares so forfeited.

     6.       The Committee; Adjustments. The Committee, in its sole and
absolute discretion, shall determine (i) whether the Associate has become
Disabled (as defined in Section 2 of the Plan) and (ii) any other terms and
conditions relating to this award. The Committee in its sole and absolute
discretion, may modify previously established goals, if any, if it determines
that modification is advisable. In addition, the Committee may modify this
award, in its sole and absolute discretion, to adjust the number or type of
securities subject hereto in the event of a reorganization, merger,
consolidation, re-capitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, or extraordinary dividend
or divestiture (including a spin-off), or any other change in the corporate
structure or Shares of the Company.

     7.       Employment. This Agreement shall not give Associate any right to
continued employment with the Company or any parent or subsidiary thereof, and
the Company or any parent or subsidiary thereof employing Associate may
terminate such employment or otherwise treat Associate without regard to the
effect it may have upon Associate or any Restricted Shares under this Agreement.

     8.       Miscellaneous. This Agreement is entered into pursuant to the Plan
and is subject to all of the terms and conditions contained in the Plan. The
Associate acknowledges that a copy of the Plan has been made available to him or
her; and, by execution hereof, the Associate agrees and accepts this Agreement
subject to the terms of the Plan. This Agreement shall be binding upon and inure
to the benefit of any successor of the Company. This Agreement shall be governed
by and construed in accordance with the laws of the State of Minnesota. This
Agreement contains all terms and conditions with respect to the subject matter
hereof and no amendment,

 



--------------------------------------------------------------------------------



 



modification or other change hereto shall be of any force or effect unless and
until set forth in a writing executed by Associate and the Company.

     IN WITNESS WHEREOF, Associate has executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officer, all as
of the day and year first above written.

       
 
   

  WILSONS THE LEATHER EXPERTS INC.
 
   

  By

   

--------------------------------------------------------------------------------

 

  Its

   

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------

Associate

 